In re Valley Forge Insurance Co., et al.; CNA Insurance Company; — Defendant(s); applying for supervisory and/or remedial writs, Parish of Orleans, Civil District Court, Div. H, Nos. 97-12301; to the Court of Appeal, Fourth Circuit, No. 98CW-2791.
Granted. For venue purposes under La. R.S. 22:655 and La.Code Civ.P. art. 76, “the insured” refers to the person seeking to recover under the policy, which in this case is the plaintiff. See generally Osbon v. National Union Fire Ins. Co., 93-1975 (La.2/28/94), 632 So.2d 1158. Because plaintiff is a domiciliary of Jefferson Parish, and relator is a foreign insurer, Orleans Parish is not a proper venue for this action. Accordingly, the judgment of the trial court denying the exception of venue is reversed. The exception is maintained, and the case is remanded to the trial court to determine whether the action should be transferred to Jefferson Parish or East Baton Rouge Parish, the only parishes of proper venue under these facts.
KIMBALL, J., not on panel.
CALOGERO, C.J. and LEMMON, J., would grant and docket for argument.